ATTORNEY GRIEVANCE COMMISSION "4 IN THE 
OF MARYLAND  COURT OF APPEALS
$- 0F MARYLAND i
Petitioner ‘5‘ I
‘4‘ Misc. Docket AG
v, a No. 0021 l
"3' September Tenn, 2014
JOHN MELVIN GREEN "7‘
4,
Respondent “3"

9»

*************NH"!****#*************************

ORDER

 

The Court of Appeals of Maryland, having indeﬁnitely suspended John Melvin Green,

1
Respondent, from the practice of law in the State of Maryland by an Opinion and Order ﬁled |

December 22, 2014 in Misc. Docket AG Nos. 32 & 46, September Term, 2013, now has before it 

the Joint Petition for Discipline By Consent ﬁled by the Attorney Grievance Commission of

- Maryland, Petitioner, and John Melvin Green, Respondent, in the captioned matter; and upon

 

consideration thereof, it is this ﬂth‘ﬂday of J anuary , 2015,
ORDERED, that the Court accepts the ﬁndings of fact and conclusions of law made by
the hearing judge designated by this Court to hear the charges herein, Respondent having
_ acknowledged the suﬁiciency of the evidence upon which the hearing judge concluded that

Respondent violated Rules 8.1(b) and 8.4(a) of the Maryland Lawyers’ Rules of Professional

ORDERED, that Respondent’s indeﬁnite suspension shall remain in effect as the
disposition of this case; and it is further
ORDERED, that judgment is hereby entered in favor of the Attorney Grievance

Commission of Maryland against John Melvin Green in the amount of $978.00.

[sz Glenn T. Harrell, Jr.

Conduct; and it is further
Senior Judge *